sDETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant's arguments filed 8/1/2022 have been fully considered but they are not persuasive.
The argument alleges that Xu does not teach “wherein the first signal is configured such that interpolation is performed between reference signals mapped to an interval in which same AGC  is performed.”
While It is true that Xu teaches frequency domain interpolation of reference signals from different subframes (page 6), i.e. “In frequency domain interpolation module 70, obtain the channel estimating of all Resource Units in all OFDM symbols that contain reference signal by frequency domaininterpolation (fi ltering).Preceding two OFDM symbols of comprising current subframe and next subframe, the result of frequency domain interpolation is referring among Fig. 7”  (highlight added).  
Also “Because automatic gain control is that the data of each subframe are once adjusted, the adjusted value of therefore very possible continuous two subframes can be different, the adjusted value of therefore very possible continuous two subframes can be different, therefore need adjust the channel estimating after the frequency domain filtering”  (highlight added).  
Therefore the applicant was correct that Xu teaches frequency domain interpolation between reference signals mapped to two subframes in which different AGC is performed.  Fig. 7 shows the estimation period is  current subframe composed of 14 symbols / two slots) and two symbols from next subframe.  
However, the interpolation in Fig. 7 also includes interpolation between reference signals in current subframe.  In fact Fig. 7 shows six reference signals in current subframe and three reference signals in the next sub-frame.  Having interpolation between reference signals in current and next subframe does not exclude that the interpolation is also performed between reference signals in the current subframe. Therefore a person with ordinary skill in the art would understand Xu still teaches “interpolation is performed between reference signals mapped to an interval in which same AGC  is performed.”
Further limitation is needed to overcome Xu, such as exclude any interpolation between reference signals mapped to an interval in which different AGC is performed.  
For the reasons above, the argument is not persuasive. 

The examiner notes that the Figures are provided in the original Chinese publication newly attached in this office action.  Fig. 7, despite in its Chinese labeling, could be understood as depicting reference signals in a slot 1 from i=0 to i=6 and a slot 2 from i=0 to i=6, and a next subframe after the subframe border.   Same applies to Figure 8 (current and next subframe) Figure 10-11 (previous subframe and current subframe), Fig. 13-14 (previous, current and next subframe) 
Response to Amendment
Rejection of claim 5 under 35 USC §112 is withdrawn in light of the amendment. 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-6, 8-11 are rejected under 35 U.S.C. 103 as being unpatentable over Khoryaev; Alexey et al. US PGPUB 20200275458 A1, in view of  XU, BING et al. CN 102006259 A, translated via https://patents.google.com/patent/CN102006259A/en?oq=CN+102006259, original Chinse publication is also attached to show the Figures. 
Regarding claim 1. Khoryaev teaches A method of allocating resources for multiple frequency division multiplexed (FDM) signals by a user equipment (UE) in a wireless communication system, the method comprising: 
performing, by the UE, an automatic gain control (AGO on time resources related to a second transmission time interval (TTI), (Fig. 8, 835, [0121] At operation 835, the UE 102 may transmit an automatic gain control (AGC) element. In some embodiments, the UE 102 may transmit the AGC element in a first chronological symbol period of the legacy TTI.)
performing sensing, by the UE, on the time resources for a first signal, ([0127] At operation 845, the UE 102 may monitor a sensing window for V2V sidelink transmissions.)
allocating, by the UE, time resources for the first signal in a second period based on a result of the sensing, ([0130] In another non-limiting example, one or more signal quality measurements (including but not limited to signal quality measurements determined during the sensing window) may be used for the determination of the candidate sub-frames.) 
transmitting, by the UE, the first signal via the time resources,  (Fig. 8, 860, [0129] At operation 860, the UE 102 may transmit a PSSCH in the selected sub-frames.) 
wherein the sensing is based on that the first signal with a first TTI  (Fig. 8, 815, select a short TTI) is frequency division multiplexed with a second signal with a second TTI (see [0121] AGC is done on legacy TTI) in a first period,  (Fig. 10, [0152] The scenario 1000 in FIG. 10 illustrates a non-limiting example of multiplexing of legacy and enhanced PSCCH/PSSCH. The scenario 1000 may be applicable to Scenario 1,)  
wherein an amount of time resources occupied by the first TTI is less than that occupied by the second TTI, (abstract “The short TTIs may occur within a legacy TTI. The short TTIs may be allocated for V2V sidelink transmissions by non-legacy UEs. The legacy TTI may be allocated for V2V sidelink transmissions by legacy UEs.”)
Khoryaev does not teach 
wherein the first signal is configured such that interpolation is performed betwen reference signals mapped to an interval in which same AGC  is performed.
However, Xu teaches 
 wherein the first signal is configured such that interpolation (page 3, paragraph after “(6)obtain…”  the channel estimating after the frequency domain interpolation of the OFDM symbol that contains reference signal of last subframe is Channel estimating after the frequency domain interpolation of the OFDM symbol that contains reference signal of the last subframe after adjusting is
 Channel estimating after the frequency domain interpolation of the OFDM symbol that contains reference signal of back one subframe is Channel estimating after the frequency domain interpolation of the OFDM symbol that contains reference signal of the back subframe after adjusting “) 
in order to increase resource utilization by improving channel estimation (page 3, paragraph after “Summary of Invention”) 
Khoyaev and Xu are analogous art in the same field of endeavor of wireless communication.  It would have been obvious before the effective filing date of the claimed invention to a person with ordinary skill in the art to modify the method in Khoyaev with the technique of AGC interpolation in Xu in order to increase resource utilization. 

Regarding claim 2. Khoryaev and Xu teaches The method of claim 1, and Khoryaev teaches 
wherein when it is determined based on the sensing results that a measurement value of the first signal is equal to or less than a threshold, ([0219] …The UE 102 may be permitted to transmit in a specific subframe if short term sensing results indicate that received power in a whole symbol or particular sub-channel of the first symbol is below a threshold and/or the received power estimate of the selected candidate resource.) the first signal is allocated to time resources unoccupied by the second TTI in the second period. (Ibid. The UE 102 may be permitted to transmit in a specific subframe ) 

Regarding claim 3. Khoryaev and Xu teaches The method of claim 1, and Khoryaev teaches
Further comprising, upon determining, based on the sensing results that a starting point of the first TTI is different from that of the second TTI, ([0160] when legacy UEs 102 receive data from the distant legacy transmitters and nearby enhanced UEs 102 trigger S-TTI transmission starting in the middle of a subframe, a significant near far issue may happen), 
Allocating the first signal to time resources unoccupied by the second TTI in the second period.([0140] …  various techniques may be used to address potential near-far scenarios. [0144-0145]  S-TTI and L-TTI transmissions may use different resource pools.  See [0099] the resource pool may include contiguous time resources, symbol periods and/or sub-frames,) 

Regarding claim 4. Khoryaev and Xu teaches The method of claim 3, and Khoryaev teaches
Further comprising: based on the starting point of the first TTI is equal to that of the second TTI, performing resource allocation such that the first and second signals are FDM in the second period.  (Fig. 11, scenario 1100 where Legacy PSCCH and sPSCCH starts at the same symbol) 

Regarding claim 5. Khoryaev and Xu teaches teaches The method of claim 1, and Khoraev teaches  
Further comprising: upon determing based on the sensing results that a difference between strength of each of the first and second signals and transmission power of a transmitting UE is equal to or more than a threshold, ([0220] … a congestion control mechanism may be based on one or more metrics,… For the PSSCH, the portion of sub-channels in the resource pool for which an S-RSSI measured by the UE 102 exceeds a threshold sensed over a range of subframes….the portion of the resources of the PSCCH pool whose S-RSSI measured by the UE exceed a threshold sensed over a range of subframes may be used.) 
allocating the first signal to time resources unoccupied by the second TTI in the second period. ([0227] In some embodiments, multiple “shifted in time” resource selection windows may be configured…. [0233] The sPSSCH may be encoded for transmission, in accordance with a time division multiplexing (TDM) technique, in a short TTI that occurs after the selected short TTI.) 

Regarding claim 6. Khoryaev and Xu teaches The method of claim 1, and Khoyaev teaches further comprising: upon determining based on the sensing results that a starting point of the first TTI is different from that of the second TTI, ([0160] when legacy UEs 102 receive data from the distant legacy transmitters and nearby enhanced UEs 102 trigger S-TTI transmission starting in the middle of a subframe, a significant near far issue may happen) 
Allocating the first signal starting from a time resource corresponding to the starting point of the second TTI in the second period.  ([0142-0143] S-TTI and L-TTI coexistence in a legacy resource pool (LTE R14) may be used,) 
	
Regarding claim 8. Khoryaev and Xu teaches teaches The method of claim 1, and Khoyaev teaches wherein the sensing results include reference signal receiver power (RSRP) or a received signal strength indicator (RSSI). ([0197] S-RSSI, PSCCH/PSSCH RSRP measurements defined for S-TTI structure may be used for S-TTI resource selection with finer time granularity) 

Regarding claim 9. Khoryaev and Xu teaches The method of claim 1, and Khoyaev teaches wherein the second TTI is composed of 14 orthogonal frequency division multiplexing (OFDM) symbols, and wherein the first TTI is composed of 7 OFDM symbols. ([0169] S-TTI patterns may be considered as candidates for LTE S-TTI sidelink physical structures. In a non-limiting example, such structures may include ranges of symbols from 1 to 7.) 

Regarding claim 10. Khoryaev and Xu teaches A user equipment (UE) for allocating resources for multiple frequency division multiplexed (FDM) signals in a wireless communication system, the UE comprising: a radio frequency unit; (Khoryaev Fig. 2, Network Interface Device 220 and Antenna(s) 230)  and a processor, (Khoryaev Fig. 2, Processor 202) wherein the processor is configured to perform the method in claim 1.  It is rejected for the same reason as that of claim 1. 

Regarding claim 11, Khoryaev and Xu teaches The UE of claim 10, and Khoryaev teaches wherein the UE is capable of communicating with at least one of another UE,  a UE related to an autonomous driving vehicle, ([0087] In accordance with some embodiments, the UE 102 may select, from a plurality of short transmission time intervals (TTIs), a short TTI for a vehicle-to-vehicle (V2V) sidelink transmission by the UE 102.) a base station or a network. ([0035] In some embodiments, the UE 102 may transmit signals (data, control and/or other) to the gNB 105, and may receive signals (data, control and/or other) from the gNB 105.)
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ZHAOHUI YANG whose telephone number is (571)270-7527. The examiner can normally be reached 9 AM to 5 PM M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Asad Nawaz can be reached on 571-272-3988. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

ZHAOHUI . YANG
Examiner
Art Unit 2468



/ZHAOHUI YANG/               Examiner, Art Unit 2468                                                                                                                                                                                         
/KHALED M KASSIM/               Primary Examiner, Art Unit 2468